Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 03/03/2022 is acknowledged.
Drawing objections in the Office action of 10/07/2021 are withdrawn.
Specification objections in the Office action of 10/07/2021 are withdrawn.
Claims rejections under 35 U.S.C. § 112 in the Office action of 10/07/2021 are withdrawn.
 
Information Disclosure Statement
The information disclosure statement(s) submitted on 10/20/2021 and 03/03/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Puller tool as claimed in independent claims 1 and 16 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
US 8,973,417 (Bench et al.) discloses a puller assembly for use with a lock device having a locked state and an unlocked state, the lock device comprising an operator actuation assembly, a core assembly, and a retainer coupling the operator actuation assembly relative to the core assembly, the operator actuation assembly having a front end engageable by an operator to rotate the operator actuation assembly about a longitudinal axis intersecting the core assembly and a rear end opposite the front end and facing a front end of the core assembly, a gap existing between a portion of the rear end of the operator actuation assembly and a portion of the front end of the core assembly (lacks disclosure) (Figures 1-15 show a puller assembly which can be used in a locking device to lock or unlock the device [abstract]; the device has operator actuation assembly [12-14, 16], core assembly [2,4-11, 19-23], retainer 1 coupling the operator actuation assembly and the core assembly, in Figure 3; the operator actuation assembly has a key hole 28 in the front end to receive an electronic key to lock or unlock the device [Col.4, L42-43]); the puller assembly (50, Figure 1) comprising: 
a front end and a rear end opposite the front end (Figure 1);  
a puller core body (7) having an opening sized to receive at least a portion of the operator actuation assembly of the lock device; 
a first engagement surface (surface of 9 that abuts 16) positioned to engage the portion of the rear end of the operator actuation assembly of the lock device; 
a second engagement surface (surface of 16 that abuts 9) positioned to engage the portion of the front end of the core assembly of the lock device; and 
an actuator (36) which is moveable to alter a separation between the first engagement surface and the second engagement surface from a first separation equal to a width of the gap between the portion of the rear end of the operator actuation assembly and the portion of the front end of the core assembly to a second separation greater than the first separation (lacks disclosure), the second separation causing a decoupling of the operator actuation assembly of the lock device from the core assembly of the lock device (when key is inserted in the key hole 28, actuator 36 rotates from 1st locked position, in Figure 11, to 2nd unlocked position, in Figure 8, and blocks the radial of 4 via 20; Col.4, L42-67; Col.5, L1-6.)  
Bench is silent about a gap existing between a portion of the rear end of the operator actuation assembly and a portion of the front end of the core assembly, and the actuator is moveable to alter a separation between the first engagement surface and the second engagement surface from a first separation equal to a width of the gap between the portion of the rear end of the operator actuation assembly and the portion of the front end of the core assembly to a second separation greater than the first separation
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, EP 1 903 168 (Padilla et al.; applicant admitted prior art) discloses, in Figures 1-12, a puller assembly for use with a lock device having a locked state and an unlocked state, the lock device comprising an operator actuation assembly, a core assembly, and a retainer (lacks disclosure) coupling the operator actuation assembly relative to the core assembly, the operator actuation assembly having a front end engageable by an operator to rotate the operator actuation assembly about a longitudinal axis intersecting the core assembly and a rear end opposite the front end and facing a front end of the core assembly, a gap existing between a portion of the rear end of the operator actuation assembly and a portion of the front end of the core assembly (lacks disclosure) (Figures 1-12 show a puller assembly which can be used in a locking device to lock or unlock the device [abstract]; the device has operator actuation assembly 9,  core assembly [2,3, 4, 6]; the puller assembly comprising: 
a front end and a rear end opposite the front end (Figure 1);  
a puller core body (body enclosing 2, 3, and 4) having an opening sized to receive at least a portion of the operator actuation assembly of the lock device; 
a first engagement surface (surface of 3 that abuts 9) positioned to engage the portion of the rear end of the operator actuation assembly of the lock device; 
a second engagement surface (surface of 9 that abuts 3) positioned to engage the portion of the front end of the core assembly of the lock device; and 
an actuator (9) which is moveable to alter a separation between the first engagement surface and the second engagement surface from a first separation equal to a width of the gap between the portion of the rear end of the operator actuation assembly and the portion of the front end of the core assembly to a second separation greater than the first separation, the second separation causing a decoupling of the operator actuation assembly of the lock device from the core assembly of the lock device (lacks disclosure).   
Padilla is silent about a retainer coupling the operator actuation assembly relative to the core assembly, a gap existing between a portion of the rear end of the operator actuation assembly and a portion of the front end of the core assembly, and the actuator is moveable to alter a separation between the first engagement surface and the second engagement surface from a first separation equal to a width of the gap between the portion of the rear end of the operator actuation assembly and the portion of the front end of the core assembly to a second separation greater than the first separation, the second separation causing a decoupling of the operator actuation assembly of the lock device from the core assembly of the lock device. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675